DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Rejoin withdrawn claims 3, 8, 13-15, 20, and 21.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
No prior art reference, alone or in combination, teaches or suggests the newly recited feature requiring that “wherein the one or more organic ammonium cations are two organic ammonium cations that together form an intermolecular charge-transfer complex within the positively charged layers, or each positively charged layer comprises a further compound capable of forming an intermolecular charge-transfer complex within the positively charged layer with at least one of the one or more organic ammonium cations”. The examiner was unable to locate prior art to teach either of the two above embodiments. The examiner finds written support for the limitations on pages 21 and 24 for materials having two ammonium cations having donor-acceptor portions to form an intermolecular charge-transfer complex, and page 48 (example 2k) for materials that include a further compound capable of forming an intermolecular charge-transfer complex within the positively charged layer with at least one of the one or more organic ammonium cations.
Broadest reasonable interpretation consistent with the specification of select terms:
“intermolecular charge-transfer complex”: “The intermolecular charge transfer complexes used for the invention is an organic charge transfer complex composed of an organic electron donor and an organic electron acceptor. The relevant organic electron donor and organic electron acceptor are both neutral compounds that are not ionized or partially ionized before the donor and the acceptor form a complex, and when these are mixed and the molecules begin to approach, charge transfer occurs, and a complex is formed.” and “an association of two or more molecules in which a fraction of electronic charge is transferred between the molecular entities”.
“further compound”: “a compound which is intercalated with the Q and/or Q' in the positively charged layer” that is separate from any of the other Q, Q’ or Z components, and not covalently bonded to any other molecule (see also Fig. 2c and compound 230).
The body of prior art includes numerous examples of intermolecular charge-transfer complexes within positively charged layers, but does not include any reference to materials having two organic ammonium cations that also includes electron donors and acceptors.
The body of prior art includes numerous examples of intermolecular charge-transfer complexes within positively charged layers, but does not include any reference to materials that also include a “further compound” that also forms a charge-transfer complex with other molecules (either of the ammonium cations Q/Q’ or the polyvalent cationic conjugated organic polymer Z).

Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Other art potentially related to the instant application to be made of record:
SAPAROV (“Organic–Inorganic Perovskites: Structural Versatility for Functional Materials Design”) provides detailed background around the state of the art of hybrid perovskites, including examples with fullerene electron acceptors (Fig. 24) and intercalation systems (Fig. 27).

    PNG
    media_image1.png
    391
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    533
    media_image2.png
    Greyscale

KANATZIDIS (WO 2017/066160 A1) teaches most of the limitations of claim 1 (Fig. 14 and para. 51), but does not include any examples of an organic material having two ammonium cations, or a further compound that forms a intermolecular charge-transfer complex in addition to the at least one ammonium cation compound.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721